DEAN HELLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684-5708 Website: secretaryofstate.biz Articles of Incorpoartion (PURSUANT TO NRS 78) Document Number 20060636858-74 Filing Date and Time 10/03/2006 11:45:17 AM Entity Number 0731622006-8 /s/ Dean Heller Dean Heller Secretary of State USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1.Name of Corporation NEW IMAGE CONCEPTS, INC. 2.ResidentAgent Name and Street Address: (must be a Nevada address where process may be served) CSC Services of Nevada, Inc. Name 502 East John Street Carson City Nevada 89706 (MANDATORY) Physical Address City State Zip Code (OPTIONAL) Mailing Address City State Zip Code 3.Shares: (Number of shares corporation is authorized to issue Number of shares With par value:500,000,000 Par value Per share: $.001 Number of shares Without par value: 4.Name & Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional pages if more than three directors/trustees 1.Syeda Mansur Name 9924 Shallow Creek Loop, #201 Manassas VA 20109 Street Address City State Zip Code Street Address City State Zip Code Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than 1 incorporator) CSC SERVICES OF NEVADA, INC. Corporation Service Company Name X By:/s/ 502 East John Street Carson City NV 89706 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named corporation. CSC Services of Nevada, Inc. X By:/s/ Authorized Signature of R.A. or On behalf of R.A. Company Date This form must be accompanied by appropriate fees.
